Martikt, J.
delivered the opinion of the court. This case has been submitted to us without argument. It is an action originally brought in the court of the parish and city of New-Orleans, to recover the balance of a judgment obtained by the plaintiff against the defendant, in the territory of Alabama, in consequence of an assault on the former, in the town of Mobile.
It appears to us, that the plaintiff mistook his remedy, in suing in the parish court, whose extends to civil cases *10jng {n ffe sai(J parish. Les affaires civiles qui prend'ont naissance dans les limites de ladite pa~ roisset 1813, C- 25, ⅜ 1.
Morel for the plaintiff, Johnson for the defendant.
4 ⅜ The parish court was without jurisdiction, and all its proceedings in this case are coram non ju-dice.
It is, therefore ordered, adjudged and decreed that the judgment be annulled, avoidedand reversed—that the suit be dismissed and the plaintiff and appellee pay costs in this and the parish court.